Judgment unanimously affirmed without costs. Memorandum: Upon our review of the record, we conclude that plaintiff presented sufficient evidence at trial to support the jury award for future lost wages. Plaintiff’s proof "allow[ed] the loss of earnings to be ascertained with reasonable certainty” (Burdick v Bratt, 203 AD2d 950, 951, lv denied 84 NY2d 801, citing Reichman v Warehouse One, 173 AD2d 250, 252, lv dismissed in part and denied in part 78 NY2d 1058). (Appeal from Judgment of Supreme Court, Erie County, Michalek, J.— Damages.) Present—Green, J. P., Pine, Fallon, Doerr and Boehm, JJ.